Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on November 23, 2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019212047, filed on November 25, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 3-5, 8, 10-12, 15, and 17-19 specifically, recite the limitation “telecommunication line,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “telecommunication line” here. The specification makes mention of the line being either an internet line or mobile phone line network, but would this include Wi-Fi, V2V, V2X, etc. communications as well?  As currently presented, claims 1, 3-5, 8, 10-12, 15, and 17-19 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “telecommunication line” is [how it is interpreted]. In view of the above, claims 2, 6, 7, 9, 13, 14, 16, and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. It would be simpler to state a service device in communication with the vehicle to avoid confusion.
Claim(s) 2 and 9 specifically, recite the limitations “the information being set based on the information about vehicle driving characteristics of each area,” and claim(s) 16 specifically, recites the limitation “driving control rules being set based on information about vehicle driving characteristics of each 15area,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “based on information about vehicle driving characteristics of each area” here. Is the information of the same as the information about the vehicle driving control rules? Further, does it matter how the information was set? Is this how the rules are intended to be set? As currently presented, claims 2, 9, and 16 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “information” is data relating to all aspects of a vehicle and areas of which a vehicle may be within. In view of the above, claims 3, 4, 10, 11, 17, and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. As currently stated, the claim limitation is vague, more clarity is needed to narrow the definition of the limitation.
Claim(s) 3, 10, and 17 specifically, recite the limitation “automatic driving control rule appropriate for a vehicle operating state,” and claim(s) 4, 11, and 18 specifically, recite the limitation “automatic driving control rule appropriate for a lane,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “appropriate” here. How is the appropriateness measured or determined? Is it necessary to use the term? As currently presented, claims 1, 3-5, 8, 10-12, 15, and 17-19 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the term “appropriate” means that a control rule is for a vehicle operating state or a lane. To make the limitations clear, it would be beneficial to remove the term, “appropriate,” entirely.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koda et al. (US20180113474), hereinafter Koda.
Regarding claim 1:
Koda discloses:
An automatic driving control system comprising; (see at least [0037])
an automatic driving vehicle; (see at least [0037])
a server device connected to the automatic driving vehicle via a telecommunication line; (see at least [0037])
wherein the server device includes a database storing information about vehicle driving characteristics of each of areas; (see at least [0029], [0030], and [0037])
a control unit that, in a case where it is determined, based on position information of the automatic driving vehicle acquired via the telecommunication line, that the automatic driving vehicle is located within an area stored in the database, controls an operation of the automatic driving vehicle, based on the information about the vehicle driving characteristics of the area stored in the database; (see at least [0030])
Regarding claim 8:
Koda discloses:
A server device comprising; (see at least [0057])
a processor having hardware; (see at least [0057] and [0058])
With respect to the remainder of claim 8, all limitations excluding the claim limitations listed above have been analyzed in view of the system of claim 1 and it has been determined that claim 8 does not teach or define any other new limitations beyond those recited in the system of claim 1 apart from the above excluded limitations, therefore, claim 8 is also rejected in the same manner as claim 1 and the additional addressed limitations.
Regarding claim 15:
Koda discloses:
A non-transitory computer readable recording medium 25storing a program for causing a processor having hardware 19TSN201906162-US,CNPTYA-19514-US,CNStatus: FINALto control; (see at least [0057] and [0058])
With respect to the remainder of claim 15, all limitations excluding the claim limitation listed above have been analyzed in view of the system of claim 1 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in the system of claim 1 apart from the above excluded limitation, therefore, claim 15 is also rejected in the same manner as claim 1 and the additional addressed limitation.
Regarding claim 2:
Koda discloses:
wherein the database stores information about vehicle automatic driving control rules in each area, the information being set based on the information about vehicle driving characteristics of each area; (see at least [0029] and [0030])
the control unit controls the operation of the automatic driving vehicle according to the vehicle 25automatic driving control rules in the area where the15TSN201906162-US,CNPTYA-19514-US,CN Status: FINALautomatic driving vehicle is located; (see at least [0029] and [0030])
Regarding claim 9:
With respect to claim 9, all limitations have been analyzed in view of the system of claim 2 and it has been determined that claim 9 does not teach or define any other new limitations beyond those recited in the system of claim 2 therefore, claim 9 is also rejected in the same manner as claim 2.
Regarding claim 3:
Koda discloses:
wherein the automatic driving control rules include an automatic driving control rule appropriate for a vehicle operating state; (see at least [0029] and [0033])
based on information about an operating state of the automatic driving vehicle acquired via the telecommunication line, the control unit controls the operation of the automatic driving vehicle according to an automatic driving control rule corresponding to the operating state of the automatic driving vehicle; (see at least [0026])
Regarding claims 10 and 17:
With respect to claims 10 and 17, all limitations have been analyzed in view of the system of claim 3 and it has been determined that claims 10 and 17 do not teach or define any other new limitations beyond those recited in the system of claim 3 therefore, claims 10 and 17 are also rejected in the same manner as claim 3.
Regarding claim 4:
Koda discloses:
wherein the automatic driving control rules include an automatic driving control rule appropriate for a lane in which the automatic driving vehicle is traveling; (see at least [0050])
based on information about a lane in which the automatic driving vehicle is traveling acquired via the telecommunication line, the control unit controls the operation of the automatic driving vehicle according to an automatic driving control rule corresponding to the lane in which the automatic driving vehicle is traveling; (see at least [0026] and [0050])
Regarding claims 11 and 18:
With respect to claims 11 and 18, all limitations have been analyzed in view of the system of claim 4 and it has been determined that claims 11 and 18 do not teach or define any other new limitations beyond those recited in the system of claim 4 therefore, claims 11 and 18 are also rejected in the same manner as claim 4.
Regarding claim 5:
Koda discloses:
wherein the information about the vehicle driving characteristics of each of the areas is created by analyzing vehicle information of each area acquired via the telecommunication line; (see at least [0026] and [0061])
Regarding claims 12 and 19:
With respect to claims 12 and 19, all limitations have been analyzed in view of the system of claim 5 and it has been determined that claims 12 and 19 do not teach or define any other new limitations beyond those recited in the system of claim 5 therefore, claims 12 and 19 are also rejected in the same manner as claim 5.
Regarding claim 6:
Koda discloses:
wherein the vehicle information includes vehicle information captured by an imaging device mounted in the vehicle; (see at least [0045])
Regarding claims 13 and 20:
With respect to claims 13 and 20, all limitations have been analyzed in view of the system of claim 6 and it has been determined that claims 13 and 20 do not teach or define any other new limitations beyond those recited in the system of claim 6 therefore, claims 13 and 20 are also rejected in the same manner as claim 6.
Regarding claim 7:
Koda discloses:
wherein the vehicle information includes vehicle information captured by an imaging device mounted in the vehicle; (see at least [0024] and [0061])
Regarding claim 14:
With respect to claim 14, all limitations have been analyzed in view of the system of claim 7 and it has been determined that claim 14 does not teach or define any other new limitations beyond those recited in the system of claim 7 therefore, claim 14 is also rejected in the same manner as claim 7.
Regarding claim 16:
Koda discloses:
the program causing the processor to control the operation of the automatic driving vehicle according to vehicle automatic driving control rules in each area, the vehicle automatic driving control rules being set based on information about vehicle driving characteristics of each area; (see at least [0026], [0029], and [0030])
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
You (US20140172220) discloses of an autonomous traveling service apparatus and method based on a driving information database that allows an autonomous traveling vehicle to be operated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669     

/JESS WHITTINGTON/Examiner, Art Unit 3669